THORNTON, J.
Wife moved for an order modifying a 1966 divorce decree by increasing the amount for child support. Husband is presently paying $75 a month support for one son, born June 22, 1960, and $100 a month for one son, born November 25, 1963. The trial court denied wife’s motion and wife appeals.
On appeal wife contends that since the last modification, on January 24, 1968, the cost of supporting the children has more than doubled. She argues that defendant is well able to increase his support payments because his income has increased from approximately $10,000 per year gross in 1968 to $18,555.08 per year gross in 1977.
Husband answers these arguments by pointing out that he is under heavy expense in supporting the four children of his second marriage plus two of his wife’s minor children by her former marriage.
Without detailing all the facts, it is our conclusion after examining this record that the decree should be modified by increasing the support payments to $125 per month per child.
Affirmed as modified. No costs to either party.